        Case 3:19-cv-05639-WHA Document 100 Filed 06/22/20 Page 1 of 2



 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Telephone:     (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone:   (212) 230-8800
     Facsimile:   (212) 230-8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     1 Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone:      (628) 235-1000
13   Facsimile:      (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15

16                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18

19   FLUIDIGM CORPORATION, A DELAWARE           Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,               [PROPOSED] ORDER COMPELLING
                                                FLUIDIGM TO PROVIDE A
                           Plaintiffs,
21                                              SUPPLEMENTAL RESPONSE TO
            v.                                  IONPATH’S INTERROGATORY NO. 8
22                                              REGARDING EMBODYING
     IONPATH, INC., A DELAWARE                  PRODUCTS
     CORPORATION,
23
                           Defendant.
24

25

26

27

28
     Case No. 3:19-cv-05639-WHA                [PROPOSED] ORDER COMPELLING FLUIDIGM TO
                                                    PROVIDE A SUPPLEMENTAL RESPONSE TO
                                               IONPATH’S INTERROGATORY NO. 8 REGARDING
                                                                   EMBODYING PRODUCTS
          Case 3:19-cv-05639-WHA Document 100 Filed 06/22/20 Page 2 of 2




 1          For the reasons stated at the June 18, 2020 discovery dispute teleconference, the Court hereby

 2   ORDERS Plaintiffs Fluidigm Corporation and Fluidigm Canada Inc. (“Fluidigm”) to supplement their

 3   response to Defendant IONpath, Inc.’s (“IONpath”) Interrogatory 8 to include limitation-by-limitation

 4   claim charts with Fluidigm’s contentions as to how each version of Fluidigm’s products are asserted

 5   to practice or embody each asserted claim of each patent-in-suit. Any version of any Fluidigm product

 6   not described in a limitation-by-limitation chart may not be relied upon in this litigation. Plaintiffs

 7   shall provide their amended response to IONpath’s Interrogatory 8 on or before July 9, 2020.

 8          The Court awards to Defendant IONpath its reasonable expenses incurred in making the

 9   motion, including attorneys’ fees.     IONpath shall provide to Fluidigm an accounting of such

10   reasonable expenses, including attorneys’ fees. The parties shall meet and confer in an attempt to

11   reach agreement on the amount of reasonable expenses, including attorneys’ fees to be awarded and

12   shall submit a joint statement for an entry of reasonable expenses, including attorneys’ fees once

13   agreement is reached or setting forth each side’s position if agreement cannot be reached. The parties

14   shall provide their joint statement on or before July 23, 2020.

15

16          IT IS SO ORDERED.

17

18    Dated: ______________
19
                                                          Honorable William H. Alsup
20                                                        United States District Judge
21

22

23

24

25

26

27
                                                      -1-
28    Case No. 3:19-cv-05639-WHA                            [PROPOSED] ORDER COMPELLING FLUIDIGM TO
                                                                 PROVIDE A SUPPLEMENTAL RESPONSE TO
                                                            IONPATH’S INTERROGATORY NO. 8 REGARDING
                                                                                EMBODYING PRODUCTS
